Civil action to recover damages for personal injuries.
Plaintiff alleges that on 12 August, 1939, while crossing West Trade Street in the city of Charlotte, she was injured by the negligent operation of a taxicab, driven at the time by F. M. Plyler as agent and employee of W. S. Croft, trading as White Hood Cab Company. She further alleges that pursuant to an ordinance of the city of Charlotte, the operator procured from the Pennsylvania Casualty Company "a policy of liability insurance" and duly deposited the same with the city clerk, "which said policy obligated the defendant, Pennsylvania Casualty Company, to pay any final judgment recovered against the defendant, W. S. Croft, . . . on account of injuries . . . resulting from the operation of the taxicab," etc.
The policy is not made a part of the complaint, while the city ordinance is. *Page 495 
The Pennsylvania Casualty Company interposed a demurrer on the ground (1) that the complaint does not state facts sufficient to Constitute a cause of action against it, and (2) that, if a Cause of action be stated, there is a misjoinder of parties and causes. The other defendants moved to strike from the complaint all references to Casualty insurance. The demurrer was overruled and the motions to strike denied. From these rulings the defendant appeals, assigning errors.
As no final judgment has been recovered against the operator of the taxicab which injured the plaintiff, the obligation of the Pennsylvania Casualty Company "to pay any final judgment recovered against the defendant, W. S. Croft," etc., as alleged in the complaint, has not yet arisen. Hence, the ruling on the demurrer will be reversed on authority ofPetty v. Lemons, ante, 492, with observation similar to the one there made that the plaintiff may apply to the court below under C. S., 515, for leave to amend her complaint, if so advised.
Reversed.